ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-248 and DRB 12-297, recommending on the records certified to the Board pursuant to Rule l:20-4(f) (default by respondent), that CHRISTOPHER P. HUMMEL of FAIR-VIEW, who was admitted to the bar of this State in 1982, and who has been temporarily suspended from the practice of law since January 20, 2011, be suspended from the practice of law for a period of six months for his unethical conduct found in DRB 12-297, for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities) and RPC 8.4(d) (conduct prejudicial to the administration of justice), and disbarred for his unethical conduct found in DRB 12-243, for violating RPC 1.15(a) (knowing misappropriation of escrow funds) and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979), and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
*62And CHRISTOPHER P. HUMMEL having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that CHRISTOPHER P. HUMMEL be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that in view of respondent’s disbarment for the unethical conduct in DRB 12-248, the decision of the Disciplinary Review Board in DRB 12-297 is dismissed as moot; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that CHRISTOPHER P. HUMMEL be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.